Case 2:20-cv-00359-GW-E Document 162-4 Filed 07/30/21 Page 1 of 3 Page ID #:14839



    1
    2
    3
    4
    5
    6
    7
    8                          UNITED STATES DISTRICT COURT
    9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10
  11     NICHIA CORPORATION,                           Case No. 2:20-cv-00359-GW-E
  12                  Plaintiff,                       [PROPOSED] ORDER GRANTING
         v.                                            PLAINTIFF NICHIA
  13                                                   CORPORATION’S MOTION TO
         FEIT ELECTRIC COMPANY, INC.
  14                                                   COMPEL FEIT TO PRODUCE
                      Defendant.                       DOCUMENTS AND SAMPLES
  15                                                   PURSUANT TO RFP NOS. 2 AND
                                                       37
  16
                                                       Hearing Date: August 20, 2021
  17                                                   Time:    9:30 a.m.
  18                                                   Ctrm: 750
  19                                                   Fact Disc. Cut-off: Aug. 20, 2021
                                                       Expert Disc. Cut-off: Oct. 29, 2021
  20                                                   Pretrial Conference: January 13, 2022
  21                                                   Jury Trial: January 25, 2022

  22
  23
  24          Having considered Plaintiff Nichia Corporation’s (“Nichia”) Motion to
  25    Compel Feit to Produce Documents and Samples Pursuant to RFP Nos. 2 and 37,
  26    all the papers filed in support thereof, all papers filed in opposition thereto, and any
  27    oral argument of counsel at any hearing on this Motion, the Court hereby GRANTS
  28    Nichia’s Motion.


                                                   1
Case 2:20-cv-00359-GW-E Document 162-4 Filed 07/30/21 Page 2 of 3 Page ID #:14840



    1        NOW, THEREFORE, IT IS HEREBY ORDERED that:
    2            a. In response to Nichia Request for Production No. 2, Feit shall produce
    3               three (3) samples of each of the ten Accused Products identified in
    4               Nichia’s July 7, 2021 letter [Exhibit 5 to the Declaration of Jenny L.
    5               Colgate In Support of Nichia’s Motion to Compel Feit to Produce
    6               Documents and Samples Pursuant to RFP Nos. 2 and 37] by no later
    7               than five (5) days after the issuance of this Order; and
    8            b. In response to Nichia Request for Production No. 37, Feit shall
    9               produce all responsive documents by no later than five (5) days after
  10                the issuance of this Order, including but not limited to depositions and
  11                exhibits, written discovery, expert reports and transcripts (for example,
  12                but not limited to, expert reports and transcripts on invalidity claims),
  13                and information regarding any of Feit’s direct or indirect suppliers for
  14                the Accused Products.
  15
  16    DATED:                   , 2021
  17                                          The Honorable Charles F. Eick
                                              United States Magistrate Judge
  18
  19
  20
  21    Submitted by:                         /s/ Elizabeth M. Weldon

  22                                          WILLIAM S. O’HARE (SBN 82562)
                                              wohare@swlaw.com
  23                                          ELIZABETH M. WELDON (SBN 223452)
                                              eweldon@swlaw.com
  24                                          SNELL & WILMER L.L.P.
                                              600 Anton Blvd., Suite 1400
  25                                          Costa Mesa, CA 92626
                                              Telephone: (714) 427-7000
  26                                          Facsimile: (714) 427-7799
  27                                          ROBERT P. PARKER (pro hac vice)
                                              rparker@rfem.com
  28                                          MARTIN ZOLTICK (pro hac vice)
                                              mzoltick@rfem.com

                                                  2
Case 2:20-cv-00359-GW-E Document 162-4 Filed 07/30/21 Page 3 of 3 Page ID #:14841



    1                                     JENNY COLGATE (pro hac vice)
                                          jcolgate@rfem.com
    2                                     MICHAEL JONES (pro hac vice)
                                          mjones@rfem.com
    3                                     DANIEL R. MCCALLUM (pro hac vice)
                                          dmccallum@rfem.com
    4                                     MARK RAWLS (pro hac vice)
                                          mrawls@rfem.com
    5                                     D. LAWSON ALLEN (pro hac vice)
                                          lallen@rfem.com
    6                                     ROTHWELL, FIGG, ERNST & MANBECK P.C.
                                          607 14th Street N.W., Suite 800
    7                                     Washington, DC 20005
                                          Telephone: (202) 783-6040
    8                                     Facsimile: (202) 783-6031
    9                                     Attorneys for Plaintiff Nichia Corporation
        4850-6130-7380.3
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                             3
